               Case 1:21-cr-00014-SAG Document 36 Filed 06/11/21 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *

          v.                                     *

MATHEW J. PALMER                                 *        Case No.: 21-CR-00014

          Defendant.                             *


*              *          *         *        *        *         *       *         *       *

 CONSENT MOTION TO MODIFY CONDITIONS OF RELEASE – REQUEST
TO BE REMOVED FROM LOCATION MONITORING IN ORDER TO REPORT
                     TO BOP FACILITY

                    Now comes Defendant, Mathew J. Palmer, by and through his attorney,

David B. Irwin and Kramon & Graham, P.A., and respectfully requests that this

Honorable Court modify the conditions of his release in the above-captioned matter by

authorizing his removal from the location monitoring program on June 24, 2021, and in

support thereof states the following:

                    1.        On or about January 28, 2021, Mr. Palmer was charged by way of a

Criminal Information with 18 U.S.C. § 2252(a)(2) – distribution of child pornography.

                    2.        On March 9, 2021, Mr. Palmer virtually appeared with undersigned

counsel before the Honorable Stephanie A. Gallagher and pled guilty to the single count

of the Information.

                    3.        Among other conditions, Mr. Palmer was ordered to be placed on the

Location Monitoring Program restricting him to his residence except for medical

purposes, court appearances or other activities specifically approved by the Court.


20327/0/03687206.DOCXv1
             Case 1:21-cr-00014-SAG Document 36 Filed 06/11/21 Page 2 of 3



                    4.    On May 11, 2021, undersigned counsel and Mr. Palmer virtually

appeared before The Honorable Stephanie A. Gallagher for sentencing in this matter. Mr.

Palmer received an eight (8) year sentence to the United States Bureau of Prisons.

                    5.    Mr. Palmer was ordered to continue following the same release

conditions that he was placed on at the time of his guilty plea hearing on March 9, 2021.

                    6.    Mr. Palmer has received the official notification from the United

States Marshal's Service directing to him to self-report to FCI Milan, 4004 East Arkona

Road, Milan, Michigan 48160, by no later than 2:00 p.m. on Friday, June 25th, 2021.

                    7.    Mr. Palmer wishes to fly out of BWI airport on Thursday, June 24th

in the afternoon to ensure that he has ample time to report to FCI Milan the following

day, June 25th by 2:00 p.m. There are two afternoon flights from Baltimore (BWI

airport) to Detroit (DTW). If this request is granted, once Mr. Palmer secures a flight and

hotel reservation, he will of course provide this information to Senior United States

Probation Officer John Stagg.

                    8.    In order for Pretrial Services to remove Mr. Palmer from the location

monitoring program the day prior to his reporting date, an order must be executed by the

Court authorizing Pretrial Services to facilitate his removal.

                    9.    Assistant United State's Attorney Daniel Loveland and Senior

United States Probation Officer John Stagg both consent to this request.




20327/0/03687206.DOCXv1                          2
             Case 1:21-cr-00014-SAG Document 36 Filed 06/11/21 Page 3 of 3



                    WHEREFORE, Defendant respectfully requests that this Honorable Court

authorize his removal from the location monitoring program on June 24, 2021 in order

for him to report to the United States Bureau of Prisons facility, FCI Milan, by 2:00 p.m.

on Friday, June 25th, 2021.


                                             Respectfully submitted,

                                             _______/s/_________________
                                             David B. Irwin
                                             Federal Bar No.: 01933
                                             Kramon & Graham, P.A.
                                             One South Street, Suite 2600
                                             Baltimore, MD 21202
                                             Tel: (410) 752-6030
                                             Fax: (410) 539-1269
                                             dirwin@kg-law.com

                                             Attorneys for Defendant Mathew J. Palmer




20327/0/03687206.DOCXv1                         3
